Citation Nr: 1759870	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of the rating reduction for service-connected left (minor) shoulder, status post-arthroscopy and cuff repair (left shoulder disability) from 20 percent to 10 percent effective January 9, 2013.

2.  Propriety of the rating reduction for service-connected acromioclavicular separation with arthritis and scars of the right (major) shoulder status post-tendon and rotator cuff tear (right shoulder disability) from 40 percent to 30 percent effective June 15, 2015.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2015 statement, the Veteran withdrew the issue of entitlement to nonservice-connected pension benefits from consideration.  Therefore, the pension issue is not before the Board at this time.

In August 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

At the August 2017 videoconference hearing, the Veteran sought, and was granted, a 30-day abeyance period for the submission of additional VA treatment records. 38 C.F.R. § 20.709 (2017).  He also waived initial Agency of Original Jurisdiction (AOJ) review of any evidence he submitted during this 30-day period.  38 C.F.R. § 20.1304 (2017).  In September 2017, additional VA treatment records relevant to the issues decided herein were associated with the Veteran's claims file.  

Finally, in October 2017, the Veteran perfected an appeal as to the issues of entitlement to service connection for an inguinal hernia and interstitial lung disease, claimed as due to asbestos exposure.  In his VA Form 9, substantive appeal, he requested a videoconference hearing before a Veterans Law Judge.  The Veteran's hearing request is still pending.  In light of the pending hearing request, the Board is deferring consideration of those issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A comparison of the medical evidence reflects improvement in the Veteran's service-connected left shoulder disability that has been maintained under the ordinary conditions of life; the reduction in the rating for the Veteran's service-connected left shoulder disability from 20 percent to 10 percent was based on findings showing improvement.

2.  The 40 percent rating for service-connected right shoulder disability had been assigned for more than five years and the June 2015 VA examination on which the reduction was based does not demonstrate sustained improvement to the Veteran's right shoulder disability.

3.  The Veteran's service-connected PTSD, right shoulder disability and left shoulder disability render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of the rating for service-connected left shoulder disability from 20 percent to 10 percent, effective January 9, 2013, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5201 (2017).

2.  The Veteran is entitled to restoration of a 40 percent disability rating for service-connected right shoulder disability.  38 U.S.C. § § 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5201 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the propriety of the reduction of the rating for service-connected left shoulder disability, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of the evidence.  The VCAA does not apply to issues involving a rating reduction as the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105 (e), (i).  However, as discussed below, these regulations are not for application in this case.

Finally, the Board notes that the restoration of a 40 percent rating for service-connected right shoulder disability and the award of a TDIU herein represent complete grants of the benefits sought on appeal.  No discussion of VA's duties to notify and assist is necessary.

Rating Reductions

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  (As an incidental matter, the Board notes that the RO did not issue proposed rating decisions in this case, but it did provide the Veteran notice of the reductions in a March 2013 and June 2015.  These notices specifically informed the Veteran that his compensation payment would continue unchanged.  Because there were no reductions in overall compensation, the notice provisions of 38 C.F.R. § 3.105(e) do not apply here.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply)).

As is pertinent for the reduction issues at hand, arthritis due to trauma and substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of motion of the major and minor arms at shoulder level each warrant a 20 percent evaluation.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I.

a.  Left Shoulder 

Service connection for left shoulder disability was established in a June 2009 rating decision and the RO assigned a 20 percent disability rating effective February 17, 2009.

Following a January 2013 VA examination, the RO issued the March 2013 rating decision, reducing the Veteran's 20 percent rating for service-connected left shoulder disability to 10 percent disabling, effective January 9, 2013.  The Veteran appealed that decision to the Board.

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 20 percent evaluation had been in effect for less than five years at the time the reduction took place.  Specifically, the 20 percent rating was in place from February 17, 2009, to January 9, 2013, a period just under four years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's left shoulder disability rating from 20 percent to 10 percent was proper.  Based on a review of the evidence, it is demonstrated that actual improvement in the overall disability under the ordinary conditions of life and work has occurred.

At the time the 20 percent rating for the left shoulder was in effect, the evidence included an April 2009 VA examination report, which noted the Veteran's complaints of left shoulder pain, weakness, stiffness and giving way that increased with use.  The Veteran complained that the effects of flare-ups could last for days.  Examination revealed no swelling, full muscle strength, intact sensation and normal reflexes.  Range of motion was flexion to 40 degrees, abduction to 70 degrees, external rotation to 10 degrees and internal rotation to 5 degrees. 

The 20 percent rating for the left shoulder was noted to be based on forward flexion limited to 40 degrees and abduction limited to 70 degrees after repetitive testing.  Because the range of motion of the minor shoulder was limited to midway between side and shoulder level, a 20 percent evaluation was assigned under Diagnostic Code 5201. 

The report of the January 2013 VA examination which formed the basis of the reduction shows a marked improvement in left shoulder function, specifically in range of motion.  During this examination, the Veteran's reports of left shoulder problems remained essentially unchanged, including continued pain and weakness.  Physical examination revealed left shoulder flexion to 180 degrees and abduction to 170 degrees after repetitive testing.  Prior X-ray studies showed left shoulder arthritis. 

The Board finds that improvement is shown in this VA examination as the evidence reflects the range of motion of left shoulder, including on repetitive use, are shown to be noncompensable, albeit with some pain on motion.  The range of left shoulder motion clearly improved substantially as compared to the range of motion findings on which the 20 percent disability rating was based.  

The Board also finds, given the clinical records, that the Veteran's left shoulder represents sustained and material improvement under the ordinary conditions of life.  The medical record shows no treatment or surgeries for the left shoulder since 2013.  A February 2015 VA outpatient treatment record noted that left shoulder range of motion was full.  Thus a restoration of the 20 percent rating is not shown to be warranted. 

In summary, the preponderance of the evidence establishes improvement in the left shoulder disability.  Consequently, the reduction in rating from 20 to 10 percent was proper and the appeal for restoration of a 20 percent rating must be denied.  As the preponderance of the evidence is unfavorable to the claim, the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Right Shoulder 

Service connection for right shoulder disability was established in a June 1987 rating decision and the RO assigned a 0 percent disability rating effective March 13, 1987.  A July 2008 rating decision awarded an increased 40 percent rating, effective December 28, 2006.

Following a June 2015 VA examination, the RO issued the June 2015 rating decision, reducing the Veteran's 40 percent rating for service-connected right shoulder disability to 30 percent disabling, effective June 15, 2015.  The Veteran appealed that decision to the Board.
 
Here, the effective date of the 40 percent rating was December 28, 2006, and the effective date of the reduction to 30 percent is June 15, 2015.  Thus the duration of the 40 percent rating is more than five years, and the provisions of 38 C.F.R. § 3.344 are for application.

At the time the 40 percent rating for the right shoulder was in effect, the evidence included an November 2007 VA examination report, which noted the Veteran's complaints of constant right shoulder pain (7/10) which increased with use.  He reported that flare ups could last weeks.  On examination, repetitive range of motion testing revealed flexion to 40 degrees, elevation to 10 degrees and internal rotation to 5 degrees.  Motor strength was significantly decreased.
The 40 percent rating for the right shoulder was noted to be based on limitation of arm motion to 25 degrees from the side.  See Diagnostic Code 5201. 

The Veteran's evaluation was reduced based on the findings of the June 2015 VA examination report.  In reviewing the report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for his service-connected right shoulder disability.  In this regard, the complaints recorded at the Veteran's June 2015 VA examination, namely of constant pain (10/10) with numbness, tingling and daily flare-ups, were worse than those recorded at the earlier examination in 2007.  Even though the June 2015 VA examiner noted improved internal rotation to 90 degrees, no repetitive testing was conducted.  Moreover, flexion remained the same at 40 degrees and motor strength remained decreased.  The June 2015 VA examiner also opined that the Veteran was occupationally restricted in that his shoulder disability impacted his ability to do any overhead activities, lift, carry, pull, or reach for object. 

As such, the June 2015 VA examination report may not be relied on as the basis to reduce the Veteran's disability evaluation.  The Board consequently finds that improvement in the Veteran's service-connected right shoulder disability was not shown as of June 15, 2015.

The Board finds that the action reducing the Veteran's disability evaluation for service-connected right shoulder disability from 40 percent to 30 percent did not meet the regulatory standards of 38 C.F.R. § 3.344 and is therefore improper.  When viewed in total, the evidence of record does not clearly warrant a conclusion that sustained improvement has been demonstrated.  The evidence does not make it reasonably certain that any improvement shown at the June 2015 VA examination will be maintained under the ordinary conditions of life.   In sum, the reduction in rating is not sustainable and a restoration of the prior rating is warranted.

TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16 (a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected disabilities are: PTSD, rated 70 percent; bilateral hearing loss, rated 10 percent; tinnitus, rated 10 percent; left shoulder disability, rated 10 percent and right shoulder disability, rated 40 percent.  His combined disability rating has been 70 percent or above since October 1, 2010.  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14 (a) for the entire period of the appeal. 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.
A June 2011 Veteran's Application for Increased Compensation Based on Unemployability notes that the Veteran last worked full-time in June 2006 and last worked part-time in February 2009.  The Veteran reported that he had earned his high school diploma, and had three years of college.  

A June 2009 letter from the Social Security Administration notes that the Veteran was awarded disability benefits, effective June 2006, based on the following disabilities: rotator cuff tear of the left shoulder with degenerative joint disease; right shoulder degenerative joint disease; traumatic brain injury; lumbar degenerative disc disease; marijuana abuse; depression; and anxiety disorder.

A December 2012 VA examination report notes the Veteran's complaints of difficulty understanding conversation.

In a March 2014 letter, the Veteran's private psychologist stated that the Veteran "demonstrates a severe inability to sustain competent functioning in occupation without experiencing negative decompensation, social interaction (he avoids all contact with others, and demonstrated a lack of impulse control) and leisure activities (he is unable to concentrate or engage in previous hobbies, or leisure activities)" based on his PTSD.

A June 2017 VA Shoulder and Arm DBQ notes the examiner's opinion that the Veteran "has trouble lifting, carrying, pushing, and pulling heavy objects for prolonged periods," to include overhead lifting.  The examiner concluded that the Veteran could only perform light physical and sedentary tasks due to his service-connected shoulder disabilities.

During the August 2017 Board hearing, the Veteran testified that he was unable to do any manual labor due to the severity of his service-connected shoulder disabilities.  He also reported that office jobs were challenging because of his service-connected PTSD, as he tended to lash out and threaten supervisors and fellow employees.  He testified that he was let go from a job in a hospital because of such behavior.  He also stated that he was let go from more than 20 jobs because of his anger management problems.
The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  The Veteran has reported spending several hours a week collecting fishing equipment to donate to veterans. See May 2016 VA PTSD DBQ.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected shoulder disabilities and PTSD (as described above) is such that he is unable to secure and follow a substantially gainful occupation.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD and shoulder disabilities  render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted.  See 38 U.S.C. § 5107(b); Gilbert 1 Vet. App. at 53-56.












	(CONTINUED ON NEXT PAGE)


ORDER

The reduction in the disability rating from 20 percent to 10 percent for service-connected left shoulder disability, effective January 9, 2013, was proper.

The reduction in the disability rating from 40 percent to 30 percent for service-connected right shoulder disability was not proper, and the 40 percent rating is restored, effective the date of the reduction.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


